369 F.2d 692
The RINEHART OIL NEWS COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 23416.
United States Court of Appeals Fifth Circuit.
November 23, 1966.
Rehearing Denied December 21, 1966.

Richard A. Freling, Robert B. Ward, Dallas, Tex., for appellant, Jenkens, Anson, Spradley & Gilchrist, Dallas, Tex., of counsel.
Richard M. Roberts, Acting Asst. Atty. Gen., Lee A. Jackson, Atty., Mitchell Rogovin, Asst. Atty. Gen., Dept. of Justice, Richard P. Milloy, Atty., I. R. S., Gilbert E. Andrews, Jr., Howard M. Koff, Richard C. Pugh, Nicholas McGrath, Attys., Dept. of Justice, Washington, D. C., for respondent.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM:


1
In this Petition for Review of a Decision of the Tax Court of the United States, the Petitioner contends the decision of the Tax Court is clearly erroneous as not being supported by any substantial evidence on the record as a whole.


2
We have carefully considered the record and conclude that the Tax Court correctly determined that no part of the sale price paid by Rinehart to Five Star Oil Reports, Inc. was paid in return for covenants by four of its stockholders not to compete. We affirm the decision upon the unpublished Findings of Fact and Opinion of the Tax Court. See Prentice-Hall, 65-177, Memo.T.C.1965 p. 1027.